 1 BLAU | KEANE LAW GROUP, P.C.
   David S. Blau (Bar No. 166825)
 2 Ron L. Nelson (Bar No. 130722)
   128 Center Street
 3 El Segundo, California 90245
   (310) 410-1900 phone - (310) 410-1901 fax
 4 david@blaulaw.net
   ron@blaulaw.net
 5
     Attorneys for Plaintiff FINANCIAL PACIFIC INSURANCE COMPANY
 6

 7   Michael W. Goodin (SBN 142288)             Daniel Pickett (pro hac vice)
     mgoodin@clausen.com                        Daniel.Pickett@kennedyslaw.com
 8   CLAUSEN MILLER P.C.                        KENNEDYS CMK, LLP
 9   17901 Von Karman Avenue, Suite 650         120 Mountain View Blvd.
     Irvine, California 92614                   Basking Ridge, NJ 07920
10   Telephone: (949) 260-3100                  Telephone (908) 848 1218
11   Facsimile: (949) 260-3190                  Facsimile (908) 647 8390
12 Attorneys for Defendant/Counterclaimant
13 UNITED STATES FIRE INSURANCE COMPANY

14
                          UNITED STATES DISTRICT COURT
15
                        CENTRAL DISTRICT OF CALIFORNIA
16

17   FINANCIAL PACIFIC INSURANCE CASE NO. 2:19-CV-07938-PSG (AGRx)
18
     COMPANY,
                  Plaintiff,     DISCOVERY MATTER
19
          v.                              STIPULATION FOR ENTRY OF
20
                                          PROTECTIVE ORDER;
21   UNITED STATES FIRE                   PROTECTIVE ORDER
22   INSURANCE COMPANY; AND
     DOES 1 through 10,
23   inclusive,                           NOTE CHANGES MADE BY THE
24        Defendant/Counterclaimant.      COURT

25

26   AND RELATED CROSS-ACTIONS
     AND COUNTERCLAIMS
27

28
                                            1
                      STIPULATION FOR ENTRY OF PROTECTIVE ORDER; PROTECTIVE ORDER
                                                            2:19-CV-07938-PSG (AGRx)
          The parties hereto, Plaintiff FINANCIAL PACIFIC INSURANCE COMPANY (“FPIC”)
 1

 2   and Defendant and Counterclaimant UNITED STATES FIRE INSURANCE COMPANY

 3   (“USFIC”), by and through their respective counsel of record, hereby stipulate and agree
 4
     that the subpoena issued by FPIC seeking production of documents by Ropers, Majeski
 5
     Kohn & Bentley in this Action (“the Subpoena”) and the parties’ respective Requests for
 6

 7   Production may require the disclosure of documents claimed to be protected by the

 8   attorney client privilege or the attorney work product doctrine, or that are otherwise subject
 9
     to protection.
10
          FPIC and USFIC therefore stipulate and agree to the entry of an order by the Court
11

12   governing the use and disclosure of certain documents, and information included in those

13   documents, produced in response to the Subpoena and in response to the parties’ respective
14
     Requests for Production as follows:
15
          1.     The term “this Action” as used herein shall mean only the above-captioned
16

17   action and no others.

18        2.     Any document produced in response to the Subpoena or in response to the
19
     parties’ respective Requests for Production in the course of this Action may be designated
20
     as “subject to protective order” or “CONFIDENTIAL” (hereinafter “confidential” or
21

22   “CONFIDENTIAL”) pursuant to the terms of this Stipulated Protective Order.

23   “CONFIDENTIAL” information or material will mean all information or material that a
24
     party reasonably and in good faith believes to be protected by the attorney client privilege
25
     or the attorney work product doctrine, or that otherwise includes proprietary and/or
26

27   confidential information.

28
                                                   2
                         STIPULATION FOR ENTRY OF PROTECTIVE ORDER; PROTECTIVE ORDER
                                                               2:19-CV-07938-PSG (AGRx)
          3.     All documents produced in response to the Subpoena or in response to the
 1

 2   parties’ respective Requests for Production in this Action designated “CONFIDENTIAL”

 3   shall be used solely for the purpose of this Action, and shall not be made available to
 4
     persons other than those persons designated in Paragraph 4.
 5
          4.     Any document produced by any party in this action that is identical to one
 6

 7   marked “CONFIDENTIAL” will also be deemed “CONFIDENTIAL.” In addition, the

 8   parties to this Action may mark any document “CONFIDENTIAL” produced in response
 9
     to discovery requests based upon a reasonable and good faith belief that the document is
10
     protected by the attorney client privilege or the attorney work product doctrine, or that
11

12   otherwise includes proprietary and/or confidential information.

13        5.     Confidential documents shall only be disclosed to: (a) parties to this Action, the
14
     undersigned counsel for the parties hereto, their respective associates, clerks, legal
15
     assistants, stenographic personnel, and firms retained by counsel to provide litigation
16

17   services and the employees of said firms, (b) the Court and its staff, (c) other employees of

18   a party for the purpose of working directly on this litigation at the request or at the
19
     direction of counsel, (d) court reporters actually involved in transcribing depositions and
20
     proceedings in this Action, (e) expert witnesses and consultants retained by the parties, and
21

22   (f) witnesses and/or deponents; however, witnesses and deponents shall execute a copy of

23   this Order, indicating their agreement to be bound by its terms in the event that confidential
24
     information is disclosed to them in the course of their testimony or deposition, such
25
     witnesses and deponents shall not be entitled to maintain possession of confidential
26

27   documents, and they shall return all such confidential information to counsel at the

28
                                                    3
                         STIPULATION FOR ENTRY OF PROTECTIVE ORDER; PROTECTIVE ORDER
                                                               2:19-CV-07938-PSG (AGRx)
     conclusion of their testimony at deposition or trial, provided, however, that if a document is
 1

 2   designated “attorney eyes only,” that document may not be shown to any person other than

 3   outside counsel of record in this case.
 4
     6.   Confidential information shall not be used by any of the parties, their employees,
 5
     agents or counsel for any business purpose or for any personal purpose not directly related
 6

 7   to the litigation of this Action and in conformance with the terms of this Stipulated

 8   Protective Order.
 9
          7.        All documents designated as CONFIDENTIAL pursuant to the terms of this
10
     Stipulated Protective Order exchanged between counsel or produced pursuant to discovery
11

12   shall be designated by the producing party as “CONFIDENTIAL” by marking them as

13   “SUBJECT TO PROTECTIVE ORDER” or “CONFIDENTIAL” on the face of the
14
     document.
15
               8.     If timely corrected, an inadvertent failure to designate qualified information
16

17   or items does not, standing alone, waive the producing party’s right to secure protection

18   under this Order for such material. Upon timely correction of a designation, the receiving
19
     party must make reasonable efforts to assure that the material is treated in accordance with
20
     the provisions of this Order.
21

22        9.        Prior to or during the rendering of testimony, in deposition, which a party

23   reasonably believes may contain CONFIDENTIAL information as described above, the
24
     party asserting confidentiality may designate that testimony or a portion thereof as
25
     CONFIDENTIAL. The original, and all copies, of any deposition or portion thereof taken
26

27   herein and designated as CONFIDENTIAL shall be so designated by the deposition or

28
                                                      4
                            STIPULATION FOR ENTRY OF PROTECTIVE ORDER; PROTECTIVE ORDER
                                                                  2:19-CV-07938-PSG (AGRx)
     court reporter. The deposition or court reporter shall provide copies of such transcripts only
 1

 2   to the Court, deponents, and the attorneys for the parties hereto. If the deposition transcript

 3   or any portion thereof is lodged or otherwise provided to the arbitrator, the transcript will
 4
     be subject to the provisions of this Order.
 5
          10.    Nothing in this Order shall prohibit a party from seeking additional, modified,
 6

 7   or further protection of CONFIDENTIAL information or documents during or before the

 8   trial of this Action by motion or stipulation among all the parties with a proposed order.
 9
     Nothing in this Order shall prohibit a party from challenging the CONFIDENTIAL
10
     designation of information or documents by motion to the Court consistent with the
11

12   scheduling order. Any use of documents subject to this Protective Order at trial shall be

13   governed by the orders of the trial judge. This Order does not govern the use of documents
14
     subject to this Protective Order at trial.
15
          11.    Pleadings, motions, or other documents to be filed with the Court in this action
16

17   that contain or annex CONFIDENTIAL designated information or documents must be filed

18   with an application to file under seal, in a manner consistent with United States District
19
     Court Local Rules, or other applicable authority. The authority for the filing under seal
20
     shall appear on the title page of the proposed filing.
21

22        12.    This Order and the agreements embodied herein shall survive the termination

23   of this Action and continue in full force and/or effect thereafter.
24
          13.    The provisions of this Stipulation and Order are intended solely to facilitate the
25
     preparation and trial of this Action, and shall not be construed in any way as an admission
26

27   or agreement by any party that any document, or any information contained therein, does

28
                                                    5
                          STIPULATION FOR ENTRY OF PROTECTIVE ORDER; PROTECTIVE ORDER
                                                                2:19-CV-07938-PSG (AGRx)
       or does not constitute CONFIDENTIAL information.
 1

 2          14.    Nothing herein contained shall be deemed to preclude any party to this Action

 3     from objecting to any discovery requested in this action on any proper ground or
 4
       withholding production on any proper ground, or from applying to the Court for a
 5
       modification of this Order, or for additional protection for specific materials or information
 6

 7     sought during the course of discovery in this Action.

 8          15.    Violation of this order could subject the violator to contempt and/or other legal
 9
       proceedings by this court.
10
            16.    At the conclusion of this action, either by way of settlement or final judgment,
11

12     all information and materials designated CONFIDENTIAL shall be returned to the

13     producing party or destroyed by the receiving party and no copies shall be maintained.
14

15
            IT IS SO STIPULATED:
16

17   DATED: April 8, 2020                                BLAU | KEANE LAW GROUP, P.C.,

18

19                                                       By:    /s/ David Blau
                                                                David S. Blau, Esq.
20                                                              Ron Nelson, Esq.
21                                                              Attorneys for Plaintiff
                                                                FINANCIAL PACIFIC
22                                                              INSURANCE COMPANY
23

24

25
     ////
26

27

28
                                                     6
                           STIPULATION FOR ENTRY OF PROTECTIVE ORDER; PROTECTIVE ORDER
                                                                 2:19-CV-07938-PSG (AGRx)
 1
     DATED: April 8, 2020                               CLAUSEN MILLER P.C.
 2

 3
                                                        By:    /s/ Michael Goodin
 4                                                             Michael W. Goodin, Esq.
                                                               Attorneys for Defendant and
 5                                                             Counterclaimant
                                                               UNITED STATES FIRE
 6                                                             INSURANCE COMPANY
 7
           Good cause appearing, the Court hereby approves this stipulation, and
 8

 9
                  IT IS SO ORDERED.
10

11

12    Dated: April 9, 2020                    ________________________________
                                                       Hon. Alicia G. Rosenberg
13                                                     United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   7
                             STIPULATION FOR ENTRY OF PROTECTIVE ORDER; PROTECTIVE ORDER
                                                                   2:19-CV-07938-PSG (AGRx)
